Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/04/2021 and 0909/2022 have been considered and are in compliance with the provisions of 37 CFR 1.97. The information disclosure statements submitted on 10/11/2021 have not been considered because none of the cited foreign patents and none of the non-patent literature documents have been provided by the applicant.
Status of Claims
This communication is a first office action, non-final rejection on the merits. Claims 1-8 as originally filed, remain pending and have been considered below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2016/0318187; already of record from IDS and hereinafter Tan) in view of Aldridge et al. (US 2018/0101166; already of record from IDS and hereinafter Aldridge).
Regarding Claim 1:
Tan discloses a robot system comprising: a controller (Tan, Para. [0010], Tan discloses a controller for performing operations of the robotic device); 
a work target device that includes a visual target at a predetermined position and that is secured to an installation surface (Tan, Para. [0014-0015], Tan discloses perception information, for determining positional information of the work target, is determined by at least a camera or three dimensional sensor, and see [0015], disclosing the target object may be a lever, i.e. a work target secured to the installation surface); 
a robot that is operated…by the controller and that includes a tool performing work on the work target device (Tan, Para. [0003], Tan discloses a robotic system configured to manipulate a target object) a wrist unit, and a movable unit, the tool being attached to a distal end of the wrist unit, and the wrist unit being attached to a distal end of the movable unit (Tan, Para. [0015-0017], Fig. 1, Tan discloses a manipulator unit (i.e. tool) mounted on the end of a wrist unit attached at the distal end of the mobile robotic device); and 
a visual sensor that is attached to the movable unit and that acquires an image (Tan, Para. [0020], Tan discloses a visual sensor attached to the mobile robotic device may include one or more of a camera, stereo camera, or laser sensor); 
wherein the controller is configured to: 
determine whether or not the visual target is included in an acquired image acquired by the visual sensor (Tan, Para. [0058], Tan discloses acquiring perception information of the work target device); 
in response to determining that the visual target is included in the acquired image, measure a relative positional relationship between the robot and the work target device from the acquired image and compensate an operating position of the robot…on the basis of the measured relative positional relationship (Tan, Para. [0004-0005], [0016], [0025], Tan discloses positioning the robotic arm based on measured perception information of the robotic device and the work target); and 
in response to determining that the visual target is not included in the acquired image, move the movable unit so that the visual target is included in the acquired image (Tan, Para. [0017], [0023], [0028], Tan discloses moving the robotic articulated arm when the perception information of the work target is not available to position the arm to allow the sensors to receive perception information of the work target, see Para. [0030]).  
Aldridge, in the same field of endeavor of robotics, discloses a teaching program (Aldridge, Para. [0023], Aldridge discloses the robot is programmed using a teaching pendant (i.e. preprogrammed before operations, see Para. [0024], and the programming includes manually inputting locations and points must traverse).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as taught by Tan to include a preliminary programmed program for moving the robot between a first position and second position as disclosed by Aldridge in order to increase the speed of the robot’s operations by preprogramming programs relating to moving positions of the robot, see Aldridge Para. [0047].
Regarding Claim 4:
Tan further discloses the acquired image comprises a plurality of images that are acquired when the visual sensor is at positions different from each other (Tan, Para. [0020], Tan discloses the visual sensor acquires images at an acquisition rate for a number of positions (see Para. [0016] as the robotic device moves the articulated arm), and 
in response to determining that the visual target is included in the plurality of images, the controller is configured to detect a coordinate of the visual target from the plurality of images and measure the relative positional relationship by using the detected coordinate (Tan, Para. [0004-0005], [0016], [0025], Tan discloses positioning the robotic arm based on measured perception information of the robotic device and the work target).  
Regarding Claim 5:
Tan further discloses the visual target comprises a plurality of visual targets provided in positions different from each other (Tan, Para. [0056], Tan discloses perception information includes providing images of multiple target objects within the working environment); and 
the controller is configured to determine that the visual target is included in the acquired image when all the plurality of visual targets are included in the acquired image (Tan, Para. [0056], Tan discloses determining the target object is perceived based on images with multiple target objects).  
Claims 2-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Aldridge and in further view of Sewell et al. (US 2014/0144470; already of record from IDS and hereinafter Sewell)
Regarding Claim 2:
Tan further discloses wherein the visual sensor is attached to the second arm (Tan, Para. [0020], [0058], Fig. 1, Tan discloses a perception acquisition unit (element 130) including a camera, stereo camera, 3-dimensional sensor (field of view in every direction other than where the sensor is directly attached to the arm of the robot), or laser sensor), and 
wherein, in response to determining that the visual target is not included in the acquired image, the controller is configured to move at least one of the swivel body, the first arm, and the second arm so that the visual target is included in the acquired image (Tan, Para. [0017], [0023], [0028], Tan discloses moving the robotic articulated arm when the perception information of the work target is not available to position the arm to allow the sensors to receive perception information of the work target, see Para. [0030]).  
Sewell, in the same field of endeavor of robotics, discloses wherein the movable unit includes: a swivel body rotatable about a first axis (Sewell, Para. [0142], Fig. 6, Sewell discloses an articulated robot with a base (ref. 62), swivel body (ref. 60)); 
a first arm connected to the swivel body and rotatable about a second axis substantially perpendicular to the first axis (Sewell, Para. [0142], Fig. 6, Sewell discloses an articulated robot with a base (ref. 62), swivel body (ref. 60), and an arm with a longitudinal axis (ref. 56)); and 
a second arm connected to a distal end of the first arm and rotatable about a third axis parallel to the second axis (Sewell, Para. [0142], Fig. 6, Sewell discloses an arm (ref. 52) which can be rotated around the third articulation joint), the second arm having a longitudinal axis perpendicular to the third axis (Sewell, Para. [0142], Fig. 6, Sewell discloses the arm (ref. 52) is perpendicular to a third axis (ref. 54)); 
wherein the wrist unit is attached to a distal end of the second arm (Sewell, Para. [0142], Fig. 6, Sewell discloses the tool connection (wrist unit) is located at the end of the longitudinal arm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as taught by Tan to include a swivel body rotatable about an axis with articulated arms as disclosed by Sewell in order to replace manual operations with robotic performed operations, Sewell Para. [0003-0006].
Regarding Claim 3:
Tan further discloses wherein the visual sensor is attached to the second arm such that the visual sensor includes a field of view oriented in a direction substantially perpendicular to the longitudinal axis and in a direction substantially parallel to the installation surface (Tan, Para. [0020], [0058], Fig. 1, Tan discloses a perception acquisition unit (element 130) including a camera, stereo camera, 3-dimensional sensor (field of view in every direction other than where the sensor is directly attached to the arm of the robot), or laser sensor).  
Regarding Claim 6:
The combination of Tan and Aldridge discloses the robot system according to claim 1.
Sewell, in the same field of endeavor of robotics, discloses further comprising a truck that moves the robot with respect to the work target device (Sewell, Para. [0132], Sewell discloses a truck which moves the robotic device based on the location of the work target).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as taught by Tan to include a truck to move the robot with respect to the work target as disclosed by Sewell in order to replace manual operations with robotic performed operations, Sewell Para. [0003-0006].
Regarding Claim 7:
The combination of Tan, Aldridge, and Sewell discloses the robot system according to claim 6.
Sewell, in the same field of endeavor of robotics, discloses wherein the truck is a self-contained moving truck (Sewell, Para. [0063], Fig. 4 and 5, Sewell discloses the truck is self-contained).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as taught by Tan to include a self-contained moving truck as disclosed by Sewell in order to replace manual operations with robotic performed operations, Sewell Para. [0003-0006].
Regarding Claim 8:
The combination of Tan, Aldridge, and Sewell discloses the robot system according to claim 6.
Sewell, in the same field of endeavor of robotics, discloses wherein the truck is a hand truck (Sewell, (Para. [0063], [0096], Sewell discloses the moveable unit may be a trailer, which may be moved by a truck or by hand).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as taught by Tan to include a hand truck as disclosed by Sewell in order to replace manual operations with robotic performed operations, Sewell Para. [0003-0006].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Becker et al. (US 2016/0327383) – discloses a motorized mobile platform with a robotic articulated arm and scanner for performing three-dimensional measurements of target objects.
Penza et al. (US 2016/0177540) – discloses a system and method including a robotic system having an articulating arm for utilizing a variety of tools and sensors contained within a truck or other vehicle.
Wagner et al. (US 2017/0087731) – discloses a robotic system including an articulated arm with an end effector.
McClure et al. (USP 5,219,264) – discloses a mobile robot having a multi-jointed arm with a gripper and a coupled camera at the free end of the arm. With the robot arm transferring workpieces to and from process machines and storage areas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664